 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 STELLA AMANZE,

                     Plaintiff,
                                                            MEMORANDUM AND ORDER
              - against -
                                                             18 Civ. 8808 (NRB)
 TOMI ADEYEMI, LOLA SHONEYIN d/b/a
 OUIDA BOOKS, MACMILLAN PUBLISHING
 GROUP LLC d/b/a HENRY HOLT AND
 COMPANY, and JOHN DOES 1–10,

                Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     Plaintiff Stella Amanze brings this copyright infringement

action   against     author     Tomi    Adeyemi,    her     publisher    Macmillan

Publishing    Group    LLC    (“Macmillan”),       bookseller/publisher        Lola

Shoneyin, and John Does 1 through 10 for Adeyemi’s alleged use of

material     from    Amanze’s    work    Banished:      A    Novel   (hereinafter

“Banished”)     in    Adeyemi’s    work      Children       of   Blood   and   Bone

(hereinafter “Children”).              Adeyemi and Macmillan now move to

dismiss the operative pleading pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, arguing that the two works are

wholly dissimilar.       Because we agree that, as a matter of law,

Banished and Children are not substantially similar, defendants’

motion is granted in its entirety.




                                         1
                               I.   BACKGROUND

      A. Parties

      Plaintiff     is   the    author    of   the    fictional    literary      work

Banished, which she registered with the United States Copyright

Office on May 1, 2000 and published under various ISBN numbers in

2001.    Am. Compl. (“AC”) ¶ 16, ECF No. 21.             Defendant Tomi Adeyemi

is the author of Children, a young-adult fantasy novel published

in the United States in or around March 2018.                Id. ¶ 10.       Adeyemi

has   worked    with     defendant    MacMillan       (an   American       publishing

company) to publish, market, and distribute her book, and has

contacted      defendant    Shoneyin,      the   proprietor       of   a    Nigerian

publishing and distribution company, about republishing her book

in Adeyemi’s native Nigeria. 1           Id. ¶¶ 14, 25.

      B. Summary of the Works

      Because resolution of the pending motion turns on whether the

two works are substantially similar, a “detailed examination of

the works themselves” is required.               Walker v. Time Life Films,

Inc., 784 F.2d 44, 49 (2d Cir. 1986).                The Court summarizes their

contents below. 2


1     Plaintiff also alleges that unnamed parties “may be involved in direct or
contributory copyright infringement of [Banished].” Id. ¶ 15.

2      The following summaries are based on the Court’s review of Tomi Adeyemi,
CHILDREN OF BLOOD AND BONE (1st ed. 2018) and Stella Amanze, BANISHED: A NOVEL (rev.
Jan. 30, 2003), submitted as exhibits to the Declaration of Robert B. Balin in
Support of Motion by Defendants Tomi Adeyemi and Macmillan Publishing Group LLC
to Dismiss Plaintiff’s Amended Complaint, ECF No. 27.          See Global Network



                                          2
           i. Children of Blood and Bone

      Children is a West African-inspired young adult fantasy novel

telling the story of Zélie, her brother Tzain, and their companion

Princess Amari as they embark on a month-long quest to bring magic

back to the mythical land of Orïsha.            The tale is told from the

shifting perspectives of three main characters (Zélie, Princess

Amari, and her brother Prince Inan), who take turns narrating 85

eponymous chapters over the course of 525 pages.

      The story begins on the Orïshan island of Ilorin, where Zelie,

a headstrong girl of 17, lives with her father Baba and older

brother Tzain.      Zélie is a “divîner,” a child who, in an earlier

time, would have developed into a “maji” (a person capable of

wielding magical powers).       In this not-so-distant past, maji lived

in relative harmony with “kosidans” (non-magical people), and

Orïsha thrummed with magic.        Maji organized themselves into clans

according to the deity that they worshipped and the corresponding

magical powers that they possessed.          Members of the Ikú Clan, for

example, worshiped the goddess Oya, who bestowed her followers



Commc’ns, Inc. v. City of New York, 458 F.3d 150, 156 (2d Cir. 2006) (permitting
courts to consider documents outside the pleadings on a Rule 12(b)(6) motion
where documents are integral to the pleading); DiTocco v. Riordan, 815 F. Supp.
2d 655, 658 (S.D.N.Y. 2011) (considering literary works outside the pleading in
an analogous context), aff’d, 496 F. App’x 126 (2d Cir. 2012). To the extent
that we find that the works deviate from allegations or descriptions contained
in plaintiff’s Amended Complaint, the Court relies solely on the works
themselves, which “supersede and control contrary descriptions of them,
including any contrary allegations, conclusions or descriptions of the works
contained in the pleadings.” Peter F. Gaito Architecture, LLC v. Simone Dev.
Corp., 602 F.3d 57, 64 (2d Cir. 2010) (internal quotation marks and citation
omitted).

                                       3
with “power over death.”        Children at 160.           They became known as

“Reapers”    for   their    ability     to   command   armies       of   the   dead.

Similarly, worshipers of the god Orí became “Connectors” of the

Èmí Clan, possessing the ability to read minds and manipulate

dreams.   Other maji had power over water (Tiders), fire (Burners),

wind (Winders), iron and earth (Grounders and Welders), darkness

and light (Lighters), health and disease (Healers and Cancers),

time (Seers), and animals (Tamers).

      The relationship between maji and kosidans eventually soured,

culminating in an event known as “the Raid,” during which King

Saran (the kosidan monarch of Orïsha) severed the connection

between the maji and the gods and massacred all living maji

(including Zélie’s mother).        Young divîners were spared, but came

to   constitute      an   oppressed     underclass     in    post-Raid     Orïsha,

segregated    from    the   rest   of    society     and    often    referred    to

derisively as “maggots.”        The reader learns that there is also a

racial element to their persecution, as divîners have noticeably

darker skin than their kosidan brethren.

      Eleven years after the Raid, Zélie and her family struggle to

make ends meet.       Concerned about their ability to pay an upcoming

“divîner tax,” Zélie and Tzain travel to the Orïshan capital of

Lagos to sell an exotic fish that their father has caught.                        As

Zélie is leaving the market in Lagos following a successful sale,

she is pulled aside by a girl begging for help.                 Seeing the fear

                                         4
in her eyes and hearing the King’s guard in pursuit, Zélie agrees

to lead her out of Lagos, only to realize upon escaping that the

girl she has just helped abscond is King Saran’s own daughter,

Princess Amari.

     Amari reveals that she fled the palace after witnessing her

father murder her beloved handmaiden Binta (a divîner herself),

and that she is carrying a sacred relic stolen from the maji during

the Raid – a scroll that rekindles the connection between the maji

and the gods and awakens their latent magical abilities.                   Zélie

grabs the scroll and, much to her surprise, feels magic coursing

through her veins.        They return to Ilorin, scroll in tow, and seek

guidance from a village elder named Mama Agba.                Agba, a Seer who

survived the Raid, touches the scroll and has a vision of the three

teenagers embarking on a quest to revive magic in Orïsha.                      She

directs   them     to    an    ancient   temple   in   the   ruinous    city    of

Chândomblé, where she suspects they may discover what must be done

to make her vision a reality.

     Meanwhile, Prince Inan, a zealous but unproven defender of

King Saran’s regime, is tasked with locating Amari and recovering

the scroll.    Unbeknownst to King Saran, Inan is grappling with the

emergence     of   his        own   magical   abilities,     awoken    after    he

accidentally touched the scroll in Lagos.              His powers are of the

mind, and include the creation of a mysterious connection between

he and Zélie through which they can both exist together in Inan’s

                                          5
dreamscapes.   Fearful and ashamed, he uses his magical powers to

track Zélie but hides them from the other soldiers in King Saran’s

army.

     Zélie, Tzain, and Amari escape to Chândomblé just as Prince

Inan and his men arrive in Ilorin.   The fugitives are welcomed by

a spiritual guardian named Lekan, who awakens Zélie’s abilities as

a Reaper and explains that, in order to bring magic back, she must

perform a sacred ritual at the Holy Temple in thirty days’ time.

The ritual requires three sacred relics – two of which they have

(the scroll and a dagger given to them by Lekan) and one that they

must acquire (the sunstone, last seen in a desert town called

Ibeji).

     Inan catches up to Zélie, Amari, and Tzain at Chândomblé but

they are able to escape once again, this time to Ibeji.        Upon

arriving, they discover that the missing sunstone is the prize in

a gladiator-style competition.   They enter and win, securing the

sunstone.   Meanwhile, Inan is able to “connect” with Zélie in one

of his dreams, and she inadvertently discloses the trio’s location.

After killing a friend who had discovered his magical abilities

and threatened to tell King Saran, Inan sets off to pursue Zélie,

Amari, and Tzain with a renewed fervor.   He eventually catches up

to them and immediately engages Zélie in combat.   As the two fight,

mysterious masked figures kidnap Amari and Tzain, causing Zélie

and Inan to make peace and set out together in search of their

                                 6
siblings.     The two subsequently bond over shared grief, and Zélie

helps Inan come to grips with his fear of both magic and his own

father.     The two former adversaries become romantically involved.

Inan ultimately pledges to let Zélie continue on her journey to

restore magic to the kingdom after they find their siblings.

        Zélie and Inan are able to track Amari and Tzain to a hidden

village of divîners in the Gombe River Valley.     Upon learning that

Zélie and Inan are themselves divîners, the villagers release Amari

and Tzain and promise to accompany the group on their journey to

the Holy Temple.    Before departing, however, they organize an ill-

fated festival to celebrate the imminent return of magic.      In the

midst of the festivities, horns blare and the villagers realize

they are surrounded by the troops of King Saran.        After calling

for the return of Princess Amari and the scroll, the army attacks

and the King’s soldiers slaughter the villagers.       Zélie is taken

prisoner, while Tzain and Amari escape with the sacred relics.

        Zélie hangs by chains in a prison cell.   Inan enters with two

lieutenants of King Saran’s army, but quickly dismisses them from

the cell and begs Zélie to save herself by cooperating.          King

Saran arrives and begins torturing her over the objections of Inan.

That night, the Prince frees a barely breathing Zélie from her

cell.     Tzain and Amari stage a simultaneous attack on the prison,

and Zélie is able to escape.      Inan stays with King Saran and his

men, assuring Zélie that he will protect her from inside the

                                   7
regime.

     Zélie, Amari, and Tzain embark on the final leg of their

journey to the Holy Temple.     They enlist the help of friendly

mercenaries and sail to the island on which the temple is located.

The island is already swarming with Saran’s soldiers when they

arrive, but after donning disguises and creating distractions, the

three are able to enter the Holy Temple.       As Zélie begins to

perform the sacred ritual, Saran and Inan emerge from the shadows

with Zélie’s father Baba as prisoner.

     Zélie, realizing that she has been betrayed by Inan, agrees

to trade the relics for Baba’s life.    She hands over the scroll

and the sunstone, but the King kills her father.       A climactic

battle ensues.   Zélie, enraged, taps into her magical abilities

and calls upon her father and mother’s spirits to attack the King’s

men, while Inan uses Zélie’s own magic to destroy the scroll.   As

King Saran rejoices, Inan sees a mercenary approaching him from

behind and thwarts the attack with his magical powers, saving his

father’s life.   King Saran, however, is unable to accept that his

son is a maji, and thrusts his sword into Inan’s torso.   Princess

Amari, who still loves her brother despite his betrayal, avenges

his death by defeating Saran in a sword fight.

     Calling upon the collective memory of her ancestors, Zélie

completes the ritual without the sacred scroll.    She enters some

form of the afterlife and interacts with the spirits of her mother

                                 8
and father, who tell her that her work in Orïsha is not done yet.

The novel ends with Zélie regaining consciousness in the Holy

Temple and discovering that not only was the ritual successful,

but that, mysteriously, Amari has acquired magical powers as a

result.

           ii. Banished: A Novel

     Banished is the story of Monica’s decades-long pursuit of

power in the Kingdom of Nuua, and how the King, Princess, and

others come together to stop her.           The story is told in the third-

person and is a brief 143 pages in length.

     The     novel     begins     in        medias   res,     with     Princess

Antherosangojunella (the “Princess”) waiting at an airport for the

arrival of her lover Miguel.           The reader is abruptly transported

back to the birth of the Princess, which is the chronological

starting point of the story.           Shortly thereafter, Monica poisons

the Princess’s mother, the queen, resulting in her death.                      A

grieving King Kukoca of Nuua (the “King”) is urged by his people

to re-marry.     They hold an open competition to select the new

queen, which Monica enters and wins.            The King accepts her as his

wife, despite his feelings for the late queen’s handmaiden (and

current caregiver to the Princess), Bianca.

     Monica, an irredeemably evil woman, is constantly at odds

with the King over his various acts of benevolence and Bianca’s

enduring    presence   at   the   palace.        Threatened   by     the   King’s

                                        9
affection for Bianca, Monica seeks help from the “witches of the

mountain,” who agree to give her a potion that will make him love

Monica instead of Bianca.       Much to Monica’s chagrin, the potion

only   strengthens   the   King’s   affection   for   Bianca.   The    King

decides to end his marriage to Monica, and gives her one month to

get her affairs in order.      In an attempt to salvage the marriage

and maintain her grip on power, Monica gets pregnant with another

man and convinces the King that it is his child.         The ploy works,

as the King agrees to stay with her for the good of the child (a

boy named Daniel).

       The King discovers that Monica has an abandoned daughter,

Alisa, and invites her to come live with them at the palace.          Alisa

befriends the Farmer’s daughter, Anna, and falls in love with the

Farmer’s son Miguel, both of whom also live at the palace.            Alisa

makes Anna promise to set her up on a date with Miguel in exchange

for helping Anna cheat on her tests in school.           Anna agrees but

is unable to deliver because Miguel loves the Princess.

       The witches of the mountain inform Monica that they see

potential in Anna and want to begin training her to become a witch.

Unbeknownst to Anna, Monica begins training her in witchcraft.

Time abruptly passes, and the reader learns that Anna, Alisa,

Miguel, and the Princess are now in high school together.         Miguel

dances with the Princess at his graduation, enraging Alisa.            Anna

and Alisa head to college together, where Alisa continues to

                                    10
threaten Anna about setting her up on a date with Miguel.          Anna,

who realizes that she has developed the power to make people

disappear, tricks Miguel and the Princess into meeting her at the

school and banishes them to an unknown land in a misguided attempt

to resolve her situation with Alisa.

     The story picks back up where the novel began, with the

Princess waiting for Miguel at an airport in the unknown land.

The reader is told that Miguel has become a renowned singer and

has forgotten his past life, while the Princess has gone to medical

school and become a doctor.           The Princess waits at the airport

every day for Miguel to arrive so that she can convince him that

they were in love in a past life.          Eventually, Miguel arrives at

the airport and the Princess kidnaps him and his musical band.

After holding them in captivity for months, she is finally able to

convince Miguel that they are in love and knew each other in

another world.

     Meanwhile, back in Nuua, Monica has deposed the King and

thrown   him   in   prison,   along    with   Anna.   Anna   communicates

telepathically with the spirit of an airport guard from the unknown

land who is able to facilitate the return of Miguel and the

Princess to Nuua.     The Princess confronts Monica and is thrown in

prison with her father.       The King convinces a guard to free them

and the group goes to the palace just in time to stop Monica’s

impending coronation.     The King announces his intention to marry

                                      11
Bianca.    The Princess and Miguel contemplate their own marriage.

Monica is arrested, prosecuted, and sentenced to life in prison

for her misdeeds.

      C. Procedural History

      The complaint in this action was filed on September 26, 2018.

ECF No. 1.      Counsel for defendants Macmillan and Adeyemi filed a

letter seeking leave to file a motion to dismiss on November 9,

2018, Ltr., ECF No. 19, to which plaintiff responded on November

13, Ltr., ECF No. 20.               After reviewing the pleading and the

parties’ respective letters, the Court held a teleconference with

the   parties   and     expressed     skepticism    as     to   the    viability    of

plaintiff’s claims as stated.               Plaintiff subsequently filed the

operative amended complaint on January 10, 2019.                      On January 16,

2019, Adeyemi and Macmillan filed the motion presently before the

court seeking dismissal of the amended pleading in its entirety,

as well as reasonable attorneys’ fees and costs pursuant to 17

U.S.C. § 505.

                              II.    DISCUSSION

      A. Standard of Review

      In order to withstand a Rule 12(b)(6) motion, the complaint

must “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).                     A claim is

facially plausible “when the plaintiff pleads factual content that

allows    the   court    to   draw    the     reasonable    inference      that    the

                                         12
defendant is liable for the misconduct alleged.”               Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

More specifically, the plaintiff must allege sufficient facts to

show “more than a sheer possibility that a defendant has acted

unlawfully.”      Id.    If the plaintiff has not “nudged [his or her]

claims   across    the   line   from   conceivable   to   plausible,   [the]

complaint must be dismissed.”          Twombly, 550 U.S. at 570.

     B. Copyright Infringement

     “Copyright infringement occurs where a plaintiff owns a valid

copyright and another person copies its constituent elements.”

Effie Film, LLC v. Murphy, 564 F. App’x 631, 632 (2d Cir. 2014)

(summary order) (internal quotation marks omitted).                “In the

absence of direct evidence, copying is proven by showing (a) that

the defendant had access to the copyrighted work and (b) the

substantial similarity of protectable material in the two works.”

Williams v. Crichton, 84 F.3d 581, 587 (2d Cir. 1996) (internal

quotation marks omitted).

     Defendants do not dispute that Adeyemi had access to the

copyrighted material for purposes of the pending motion. 3             “This

case thus turns upon the second part of the test: whether, in the



3     Defendants, for other purposes, “vigorously deny they had any access to
Banished, or even knew of its existence.”    Mem. of Law in Supp. of Mot. to
Dismiss Am. Compl. (“Br.”) 8 n.3, ECF No. 26. Indeed, there is little in the
amended pleading to suggest otherwise, notwithstanding plaintiff’s dubious
allegation that her self-published work “has gained widespread recognition.”
AC ¶ 9.

                                       13
eyes of the average lay observer, [Children is] substantially

similar to the protectable expression in [Banished].”                                  Williams,

84 F.3d at 587.          “If the similarity concerns only noncopyrightable

elements       of   a    plaintiff[’s]           work,”          or    the     works    are     not

substantially           similar      as     a    matter          of    law,     dismissal        is

appropriate. 4      Id. (internal quotation marks omitted).

       In determining whether similarities between the two works

relate to protectable elements of Banished, we are mindful of “the

axiom     of    copyright        law      that        the    protection        granted     to    a

copyrightable work extends only to the particular expression of an

idea    and    never      to   the     idea      itself.”             Reyher    v.     Children’s

Television Workshop, 533 F.2d 87, 90 (2d Cir. 1976); see also 17

U.S.C. § 102(b) (“In no case does copyright protection for an

original work of authorship extend to any idea [,] . . . concept,

[or] principle, . . . regardless of the form in which it is

described, explained, illustrated, or embodied in such work.”).

We are also mindful of the so-called scènes à faire doctrine, which

renders    “unprotectable            elements         that       follow   naturally       from    a

work’s     theme        rather       than       from        an     author’s       creativity.”

Silberstein v. John Does 1-10, 242 F. App’x 720, 722 (2d Cir.


4     We reject plaintiff’s assertion that the question of substantial
similarity is not properly resolved at the motion to dismiss stage. The Second
Circuit has made it plain that where, as here, the works are incorporated into
the complaint by reference, “it is entirely appropriate for [a court] to
consider the similarity between those works in connection with a motion to
dismiss, because the court has before it all that is necessary in order to make
such an evaluation.” Peter F. Gaito Architecture, LLC, 602 F.3d at 64 (citing
cases).

                                                 14
2007).       For example, “[f]oot chases and the morale problems of

policemen, not to mention the familiar figure of the Irish cop,

are venerable and often-recurring themes of police fiction,” and

are not, without more, entitled to copyright protection.            Walker,

784 F.2d at 50.

     Although liability results only if the protectable elements

of the works at issue are substantially similar, the Court’s

analysis “is not simply a matter of ascertaining similarity between

components viewed in isolation.”            Tufenkian Imp./Exp. Ventures,

Inc. v. Einstein Moomjy, Inc., 338 F.3d 127, 134 (2d Cir. 2003).

“Such    a    scattershot   approach    cannot    support   a   finding   of

substantial similarity because it fails to address the underlying

issue: whether a lay observer would consider the works as a whole

substantially similar to one another.”           Williams, 84 F.3d at 590.

Accordingly, in evaluating literary works, the Court assesses

similarities in such aspects as plot, characters, setting, and

themes, and takes special care to compare “the contested [work’s]

total concept and overall feel with that of the allegedly infringed

work, as instructed by our good eyes and common sense.”            Peter F.

Gaito Architecture, 602 F.3d at 66 (internal citation and quotation

marks omitted); see also Williams, 84 F.3d at 590.

     C. Comparison of the Two Works

     After a careful examination of the aforementioned aspects of

Children and Banished, as well each work’s total concept and

                                       15
overall feel, we conclude that, at anything but the most abstract

levels of generality, the two works are nothing alike, let alone

substantially similar.

          i. Plot

      Without restating the Court’s synopses of the two works,

suffice   it   to   say   that   we   do    not   credit   plaintiff’s   brazen

allegation that “almost the entire plot of [Children], including

character description and specific lines, used [Banished].”               AC ¶

4.   Quite the contrary, in fact: we find that upon a careful review

of the two works, their plots share virtually nothing in common.

Children is structured as a traditional quest narrative, with its

young protagonists undertaking a journey and overcoming various

obstacles in order to return magic to Orïsha.                The protagonists

in Banished do not undertake a journey, and overcome entirely

distinct obstacles (e.g., being banished to an unknown land) in

order to accomplish entirely distinct goals (e.g., stopping Monica

from taking the throne in Nuua).            The utter dissimilarity between

the plots of the two works is perhaps best exemplified by the

respective fates of the royal families.              In Banished, “the life

and the happiness of a royal family that could have been lost, was

saved, and renewed,” Banished at 143, while Children ends with

Prince Inan and King Saran lying dead on the floor of the Holy

Temple after a climactic intra-family battle scene.

      No doubt recognizing that the two works tell fundamentally

                                       16
different stories, plaintiff attempts to support her claim by

“emphasiz[ing]    random      similarities    scattered        throughout    the

works.”     Williams, 84 F.3d at 590.        See Am. Compl. Ex. 4 (“Ex.

4”), ECF No. 21-4 (entitled “Samples of pattern similarities of

Plot”).     Once examined in any detail, however, these isolated

examples prove to be exceedingly dissimilar.

      The reference to “blood mixing” in both works is illustrative.

See Ex. 4 at 5.    In Children, a divîner named Kwame cuts his hand

open to trigger so-called “blood magic,” which allows divîners to

perform magic in the absence of a connection to the gods.                     He

employs the ritual in the midst of a battle with King Saran’s men,

and   the   “mixing”   that   Adeyemi     refers   to   is    not   a   physical

combination, but rather the dual scents of burning flesh and blood

in the air.    By contrast, in Banished, Anna cuts her and Alisa’s

hand and physically mixes their blood to prove to Alisa that she

is not lying about setting Alisa up with her brother Miguel.                There

is no connection to magic, and Anna subsequently describes the act

as a joke.

      Another example is Amanze’s claim that Adeyemi used the ten

members in Miguel’s musical band in Banished as the basis for the

ten maji clans in Children.        See Ex. 4 at 7.           Putting aside the

fact that the purported similarity is predicated on a flagrant

counting error - there are only nine members of Miguel’s band, not



                                     17
ten 5 – the mere use of a number is not protectable, and the Court

cannot conceive of any other overlap between the two sets of

characters.

       Other alleged similarities, such as characters falling in

love,   betrayal,    persecution,       royalty,   missions,    imprisonment,

fleeing antagonists, magical powers, escape scenes, and spectral

visions, are likewise unprotectable ideas expressed in strikingly

dissimilar ways, and constitute nothing more than paradigmatic

scènes à faire of fairytales and fantasies, among other genres.

See,    e.g.,   Abdullah    v.   Walt    Disney    Co.,   No.   15   Civ.   9581

(SVW)(JPR), 2016 WL 5380930, at *5 (C.D. Cal. Mar. 14, 2016)

(dismissing action where alleged similarities involved scènes à

faire “such as princes, princesses, castles, magical powers, love,

betrayal, and a protagonist who seeks to conceal a characteristic

from the public”), aff’d, 714 F. App’x 758 (9th Cir. 2018);


5     Amanze includes Nabicius, an airport guard, in her count of Miguel’s band
members.   See Banished at 125.      This is by no means the only example of
plaintiff mischaracterizing the works at issue to manufacture similarity. Nor
are such mischaracterizations limited to allegations contained in the exhibit
attached to plaintiff’s amended complaint.        In her opposition brief, for
example, plaintiff falsely asserts that characters in both works were “whisked
away magically to other locations as part of their quest.         In Banished to
Neworld [sic] and in Blood and Bone it is the Maji temple.” Mem. of Law in
Opp. to the Mot. to Dismiss (“Opp. Br.”) 8, ECF No. 31. Neither the Princess
nor Miguel are banished to the unknown land as part of a quest, and Zélie sails
to the Holy Temple on a boat. Similarly, the protagonists in each novel are
not “persecuted and [] on the run from the antagonist: in Banished the antagonist
is the Queen Monica; and in Blood and Bone it is the King Saran [sic].” Id.
The Princess and Miguel are banished from Nuua by Anna for reasons entirely
unrelated to Monica, and Anna herself directly confronts, not evades, Monica.
The argument that these constitute plot similarities (let alone similarities
relating to protectable elements of Banished) reflects, at best, an inexcusable
ignorance of the substance of the works and, at worst, bad faith on the part of
plaintiff and her counsel.

                                        18
Crawford v. Midway Games Inc., No. 07 Civ. 00967 (FMC) (JCX), 2008

WL 11334537, at *7 (C.D. Cal. Dec. 3, 2008) (finding that the mere

use of “paranormal abilities”, including telepathy, telekinesis,

clairvoyance, and the ability to manipulate fire, “cannot be

protected”); DiTocco, 815 F. Supp. 2d at 670 (“Other similarities

— such as the use of magic weapons — are scènes à faire in fantasy

adventure stories.”).

        Finally, Amanze’s use of generic literary devices (e.g., “she

was as strong as a lioness,” Ex. 4 at 6) and ordinary phrases (“the

floor in her jail cell,” id. at 1) do not constitute protected

expressions and cannot support a claim of substantial similarity.

Lewinson v. Henry Holt & Co., LLC, 659 F. Supp. 2d 547, 571

(S.D.N.Y.      2009)     (citing   support    for    the    proposition           that

expression      through    metaphor    is    protectable        only    if   it     is

sufficiently original); Arica Inst., Inc. v. Palmer, 970 F.2d 1067,

1072 (2d Cir. 1992) (“[T]he ‘ordinary’ phrase may be quoted without

fear of infringement . . . .”).

        In   short,    plaintiff   adduces    no    actionable         similarities

between the plots of the two works, and the Court perceives none.

             ii. Characters

        The Court further concludes that the characters of the two

works    are    not    substantially   similar.      In    so    concluding,        we

summarily reject Amanze’s blanket assertion that nearly every

character in Banished was “changed to” a character in Children.

                                       19
See Am. Compl. Ex. 3, ECF No. 21-3 (confusingly titled “Banished

(B), Hollywood Treatment (Screenplay for Banished)”).              Many of the

alleged parallels are absurd on their face.            See id. (comparing,

e.g., the supreme deity of Orïsha to a doctor who befriends the

Princess; Monica to a teenager who appears in precisely two scenes

in Children; Alisa to a small child named Bisi because Monica once

refers to Alisa as “little girl”; the benevolent ruler King Kukoca

to the murderous antagonist King Saran; Prince Inan to young Prince

Daniel, who is barely mentioned in Banished and has no dialogue).

And even her less frivolous comparisons fall well short of clearing

the    high   bar    for    demonstrating      substantial    similarity     in

characters.       See Sheldon Abend Revocable Tr. v. Spielberg, 748 F.

Supp. 2d 200, 208 (S.D.N.Y. 2010).          For example, plaintiff claims

that Anna and Miguel were “changed to” Zélie and Tzain because

both   are    siblings,     children   of   “tradesmen,”     and   friends   of

princesses.   6     These    are   obviously    unprotectable      aspects   of

characters who share little else in common. 7


6     Plaintiff further claims that the mothers of both pairs of characters
“die for the sake of or by magic.” Opp. Br. 8. This is demonstrably false,
as Anna and Miguel’s mother Sarah does not die in Banished, “by magic” or
otherwise.

7     That Amanze relies solely on generic, unprotectable traits for purposes
of alleging similarity comes as no surprise given her wholly two-dimensional
treatment of the characters in Banished. By way of example, the Court struggles
to ascribe even a single attribute to either the Princess or Miguel (two of the
more prominent characters in Banished) apart from their affection for one
another. Courts have long recognized that such characters, who possess few (if
any) distinguishing features or traits, are entitled to lesser protection under



                                       20
      The Court further rejects plaintiff’s allegation that each of

the   ten   maji    clans    are    amalgamations         of    various   individual

characters from Banished.            See Am. Compl. Ex. 2, ECF No. 21-2.

The   alleged      similarities      are    based    on    either    unprotectable

elements of the characters or strained readings of out-of-context

passages that fail to withstand scrutiny.                      See, e.g., id. at 2

(claiming that the “man in the cave” in Banished was substantially

similar to a “Burner” because he “walked close to the fire, looked

into it and started to shake his head.”); id. at 4 (claiming a

character    in    Banished   was     a    “Lighter”      because    he   tells   the

Princess: “You have brought me out from the darkness”).

            iii. Settings

      The Court also finds no protectable similarities between the

settings of the two works.           Children is set in Orïsha, a mythical

pre-industrial kingdom that roughly approximates the geography of

modern-day Nigeria.         Because the characters rarely linger in any

one place for too long, the reader experiences a diversity of the

kingdom’s    villages,      towns,    and       cities,    each    with   their   own



the copyright laws, as “[n]o character infringement claim can succeed unless
plaintiff’s original conception sufficiently developed the character, and
defendants have copied this development and not merely the broader outlines.”
Smith v. Weinstein, 578 F. Supp. 1297, 1303 (S.D.N.Y. 1984), aff’d mem., 738
F.2d 419 (2d Cir. 1984); see also Nichols v. Universal Pictures Corp., 45 F.2d
119, 121 (2d Cir. 1930) (Hand, J.) (“The less developed the characters, the
less they can be copyrighted; that is the penalty an author must bear for
marking them too indistinctly.”); see also Nobile v. Watts, 289 F. Supp. 3d
527, 536 (S.D.N.Y. 2017), aff’d, 747 F. App’x 879 (2d Cir. 2018).



                                           21
distinctive culture and feel.        By contrast, Banished takes place

in a post-industrial era, 8 and is mostly confined geographically

to the royal palace in Nuua or the unknown land to which Miguel

and the Princess are banished.             To the extent that either are

described with enough to detail to warrant copyright protection,

they are not substantially similar to Adeyemi’s Orïsha.

             iv. Themes

     Aside from both authors’ incorporation of Nigerian cultural

themes in their works, which are not copyrightable, see Alexander

v. Haley, 460 F. Supp. 40, 45 (S.D.N.Y. 1978), plaintiff does not

specifically      identify   overlapping    themes   between   Banished   and

Children.    The Court acknowledges that, distilled to the highest

levels of abstraction, the two works may share certain thematic

elements such as the power of love or the triumph of good over

evil.       But   the   expression    of     those   shared    elements   are

dramatically different in the two works.              Moreover, Children’s

primary themes - the perils of racism and violence, self-discovery

and self-acceptance, and empowering the oppressed – are absent

from Banished, which is narrowly focused on the rise and fall of

Monica and the fairytale love story of the Princess and Miguel.

              v. Total Concept and Overall Feel


8     While the precise time setting of Banished is unclear, it contains
references to, inter alia, automobiles, airplanes, colleges, medical schools,
hospitals, psychologists, media reporters, local television stations, radios,
and album sales. These trappings of a more familiar, contemporary society are
noticeably absent from Children.

                                     22
      Finally, the total concept and overall feel of the two works

are markedly distinct.       For one, as described above, the works are

substantially dissimilar in terms of plot, characters, setting,

and   themes.     While     differences   alone    may    not    excuse    actual

infringement, “the Second Circuit has observed that ‘numerous

differences tend to undercut substantial similarity.’” Adsani v.

Miller, No. 94 Civ. 9131, 1996 WL 194326, at *3 (S.D.N.Y. Apr. 22,

1996) (quoting Warner Bros. Inc. v. Am. Broad. Companies, Inc.,

720 F.2d 231, 241 (2d Cir. 1983)).

      Further distinguishing the concept and feel of the works is

Adeyemi’s attention to detail and world-building.                 She describes

crowded markets in the capital of Lagos, hidden temples in the

jungle, desert cities, and villages of the Gombe River Valley.

The reader learns of the rich history of Orïsha and the ancient

maji clans, which serves as necessary background for the quest at

the heart of the story.       Banished, on the other hand, offers little

in the way of backstory and the reader learns next to nothing of

the world outside of the royal palace in Nuua.

      Moreover,   Children     is,   at   its     core,    character      driven.

Adeyemi uses the first-person perspective to go inside the minds

of her characters and portray them with some level of depth and

nuance.   The reader, for example, learns that Zélie is driven in

part by the trauma of watching her mother die in the Raid; she is

strong-willed,    and   a   fierce   protector     of    her    family    and   her

                                     23
culture.    Inan struggles with his identity as a divîner, and Amari

is determined to prove that she is more than just a privileged

princess.     Banished, on the other hand, is written in the third-

person and, as discussed supra, barely scratches the surface of

even its most prominent characters.

     Differences in the pacing and mood of the two works further

contribute to their distinctive overall feels.          Adeyemi often

spends several chapters describing the events of a single day,

while time passes in Banished in increments of weeks, months, and

even years.      Moreover, antagonists are hot on the heels of Zélie,

Amari, and Tzain throughout Children, creating a constant sense of

tension and, at times, dread.       By contrast, Banished matter-of-

factly ushers readers from one plot point to the next, with little

in the way of sustained build-up.

     In sum, Banished and Children are vastly different works that

share next to nothing in terms of plot, characters, setting,

themes, total concept, or overall feel.         The Court has little

trouble concluding that the two works are not substantially similar

as a matter of law.     Accordingly, plaintiff has failed to plausibly

allege     the   misappropriation   of   protectable   expression   and

defendants’ motion to dismiss is granted in its entirety.

     D. Attorneys Fees and Costs

     Defendants further ask the Court to exercise its discretion

under 17 U.S.C. § 505 and award defendants reasonable attorneys’

                                    24
fees and costs as the prevailing party.           In exercising this

discretion, the Court is guided by the following nonexclusive list

of factors: “frivolousness, motivation, objective unreasonableness

(both in the factual and in the legal components of the case) and

the need in particular circumstances to advance considerations of

compensation and deterrence.”     Zalewski v. Cicero Builder Dev.,

Inc., 754 F.3d 95, 108 (2d Cir. 2014) (quoting Fogerty v. Fantasy,

Inc., 510 U.S. 517, 534 & n.19 (1994)).     In particular, “objective

reasonableness is a factor that should be given substantial weight

in determining whether an award of attorneys’ fees is warranted”

because “the imposition of a fee award against a copyright holder

with an objectively reasonable litigation position will generally

not promote the purposes of the Copyright Act.”      Matthew Bender &

Co. v. West Publ’g Co., 240 F.3d 116, 121-22 (2d Cir. 2001).

     Nearly every argument advanced by plaintiff in this case was

either frivolous or based upon mischaracterizations of one or both

works.    In fact, plaintiff’s legal and factual positions were so

far afield of objective reasonableness that the Court has serious

questions as to whether plaintiff’s counsel actually read the works

at issue.     Perhaps this explains why most of plaintiff’s 11-page

opposition brief is dedicated to the recitation of undisputed legal

principles, rather than the application of those principles to the

facts    of   this   case.   Accordingly,   an   award   of   reasonable

attorneys’ fees and costs is necessary to compensate defendants

                                  25
for the resources expended in defending this action and to deter

plaintiff   and   others    from   pursuing   similarly   frivolous   and

objectively unreasonable claims against alleged infringers going

forward.

                           III. CONCLUSION

      For the foregoing reasons, defendants’ motion to dismiss is

granted in its entirety and with prejudice.        We also dismiss the

amended complaint as to non-moving defendant Shoneyin and John Doe

defendants “because the issues concerning [Shoneyin and the John

Does] are substantially the same as those concerning the other

defendants, and [plaintiff] had notice and a full opportunity to

make out [her] claim[.]”       Hecht v. Commerce Clearing House, 897

F.2d 21, 26 n.6 (2d Cir. 1990).

      The Court further grants moving defendants’ request for fees

and costs pursuant to 17 U.S.C. § 505.        Adeyemi and Macmillan are

hereby directed to submit within fourteen days their application

for fees and costs, supported by contemporaneous records organized

in a manner that facilitates evaluation by the Court.

      The Clerk of Court is respectfully directed to enter judgment

for defendants and terminate the motion pending at docket number

25.




                                    26
•   fi '\   •




                Dated:   New York, New York
                         July 2, 2019



                                                   ~~iif?=:t
                                                   UNITED STATES DISTRICT JUDGE




                                              27
